EXAMINER’S REASONS FOR ALLOWANCE
Allowable Subject Matter
	Claims 2 - 16 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a gaming system comprising a player verification system wherein communication objects are to be worn by players, wherein the communication objects comprise RFID tags and temperature sensors, wherein the player verification system alter its communication pattern is response to a change in temperature which indicates the removal of the communication object by the player, wherein the system also comprises a marketing program which determines the amount of time of the communication object is worn by the player and may award the player based on said amount of time. 
	The claims are directed towards using categories to organize, store, and transmit information, (Cyberfone), and data recognition and storage (Content Extraction), which have been identified by the courts as abstract ideas. However, the claimed gaming system, as amended, yields a specialized device distinguishable from a general purpose computer. More specifically, the claims are drawn towards a player verification system that verifies a player based upon a communication object worn by the player. Prior art gaming systems teach of player tracking systems comprising RFID communications, however, the present invention discloses not RFID communications but also temperature sensors, wherein a change in temperature will alter the communication pattern, which is viewed upon by the Examiner as an improvement of the prior art gaming system. Recitation of such a gaming system, in contrast to just an information processing system, as originally claimed, was deemed to impose significantly more i.e., meaningful limitations, on any alleged underlying abstract idea. Thus, in light of the total disclosure, the gaming system now claimed narrows the claims to only refer to a highly specialized and improved device with particular functionality required in the technological and largely regulated field of gaming.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEE LEWIS whose telephone number is (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E. M. T./
Examiner, Art Unit 3714
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715